996 A.2d 454 (2010)
202 N.J. 139
In the Matter of Charles W. CLEMENS, an Attorney at Law.
Supreme Court of New Jersey.
June 30, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-365, concluding that CHARLES W. CLEMENS of SOMERVILLE, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.15(a)(negligent misappropriation of client trust funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that CHARLES W. CLEMENS is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Ride 1:20-17.